Exhibit 10.56

 

BANKNORTH, N.A.

 

REVOLVING LINE OF CREDIT NOTE

 

$1,000,000.00

 

Boston, Massachusetts

 

 

March

, 2004

 

For value received, the undersigned, MFIC Corporation and Microfluidics
Corporation, both Delaware corporations (each and together the “Borrower”),
hereby jointly and severally promise to pay ON DEMAND, and if demand is not
sooner made, then as provided in the Loan Agreement (defined below), to the
order of Banknorth, N.A., a national banking association organized and existing
under the laws of the United States of America (the “Bank”), at its main office
in Burlington, Massachusetts, or at any other place designated at any time by
the holder hereof, in lawful money of the United States of America and in
immediately available funds, the principal sum of One Million ($1,000,000.00)
Dollars or, if less, the aggregate unpaid principal amount of all Revolving
Loans made by Bank to Borrower under the Loan Agreement, together with interest
on the principal amount hereunder remaining unpaid from time to time, computed
on the basis of the actual number of days elapsed and a 360-day year, from the
date hereof until this Note is fully paid at the rates from time to time in
effect under the Loan and Security Agreement (All Assets) of even date herewith
(the “Loan Agreement”) by and between Bank and Borrower. The principal hereof
and interest accruing thereon shall be due and payable as provided in the Loan
Agreement.

 

This Note may be prepaid at any time without premium or penalty.

 

This Note is issued pursuant, and is subject, to the Loan Agreement, which
provides, among other things, for acceleration hereof. This Note is the
“Revolving Line of Credit Note” referred to in the Loan Agreement.

 

This Note is secured, among other things, pursuant to the Loan Agreement, and
may now or hereafter be secured by one or more other security agreements,
mortgages, deeds of trust, assignments or other instruments or agreements.

 

Borrower hereby agrees to pay all costs of collection, including attorneys’ fees
and legal expenses in the event this Note is not paid when due, whether or not
legal proceedings are commenced.

 

Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.

 

All rights and obligations hereunder shall be governed by the laws of the
Commonwealth of Massachusetts and this Note shall be deemed to be under seal.

 

Witness:

MFIC CORPORATION

 

 

 

 

 

 

By:

 

 

 

 

Irwin J. Gruverman, Chief Executive Officer

 

 

 

 

 

MICROFLUIDICS CORPORATION

 

 

 

 

 

 

By:

 

 

 

 

Irwin J. Gruverman, Chief Executive Officer

 

 

--------------------------------------------------------------------------------